DETAILED ACTION
This office action VACATES the final rejection of 11/01/2022 in response to applicant’s request (via telephone on 11/03/2022, refer to interview summary) for reconsideration of the finality based on the grounds that previously allowable claim 5 has now been rejected.
Thus, this office action is in response to the amendment and remarks filed 10/24/2022.  Claims 1-13 are being examined, Claims 14-20 remain withdrawn from examination.

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action of 11/01/2022 is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s arguments with respect to claims 1, 2 and 4-6 have been considered but are moot in view of the new ground of rejection.  The previously indicated allowability of claim 2, 5 and 6 is withdrawn in view of the rejections presented below  Since the examiner has applied new grounds of rejection, this office action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.
Note:	Claims 14-17 depend from rejected claim 1 and remain withdrawn until the entire case is in condition for allowance.  Claims 14-17 are directed to a non-elected invention (Species III; Figures 4-7; refer to the restriction requirement of 11/22/2021).  Notice that claim 19-20 are also directed to the non-elected species III (figures 4-7) but these claims are definitely much broader than independent claims 1, 5 and 7.  At the time of allowance, independent claim 19 will have to be rewritten to include the allowable subject matter of an allowable independent claim to be reconsidered for rejoinder along with claims 14-17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Holley et al. (US 2018/0274439).

    PNG
    media_image1.png
    412
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    454
    680
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    800
    846
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    239
    397
    media_image4.png
    Greyscale


In regards to Independent Claim 1, and with particular reference to Figures 1, 4 and 5A, with Figures 4, 5A  shown immediately above, Holley discloses a combustor 200 for a rotating detonation engine (par. 42 teaches it is a rotating detonation engine), the combustor comprising: 
a radially outer wall 204 extending along an axis (the combustor is a 3 dimensional structure so it and its components/walls have 3 axes); 
a radially inner wall 206 extending along the axis (the combustor is a 3 dimensional structure so it and its components/walls have 3 axes), wherein the radially inner wall is positioned within the radially outer wall to define an annular detonation chamber (par. 41 teaches an annular combustor) having an inlet for fuel and oxidant and an outlet; 
a first passage (512 in figure 5A) for feeding at least one of the fuel and the oxidant 510 along a first passage axis (axis parallel to y axis of the combustor walls) to the inlet; 
a second passage (5108in figure 5A) for feeding at least one of the fuel 508 and the oxidant (oxidizer 506) along a second passage axis (axis through center of the second passage) to the inlet, wherein the first passage axis is parallel to the axis (as shown in the marked-up figure above, the first passage has an axis that is parallel to one of the axes of the combustor walls, the y axis) and wherein the second passage axis is arranged at an angle relative to the first passage axis of between 15 and 90 degrees (second passage 508 is at 90 degrees to the first passage 512 as shown in figure 5A) whereby mixing of flow from the first passage and the second passage is induced (the discharge of the 1st passage mixes with the discharge of the second passage in passage 502) and a diffuser (refer to figure 4, par. 58; figure 4 shows that the fuel mixer 500 in figure 5A also has a diffuser before the inlet of the annular detonation chamber) having a diffuser outlet connected to the inlet, and having a diffuser inlet communicated with the first passage and the second passage, whereby a mixed flow from the first passage and the second passage is expanded before reaching the inlet (as shown in marked-up figure 4 above).
Regarding dependent Claim 2, Holley discloses the combustor further comprising a diffuser (refer to figure 4, par. 58; figure 4 shows that the fuel mixer 500 in figure 5A also has a diffuser before the inlet of the annular detonation chamber) having a diffuser outlet connected to the inlet, and having a diffuser inlet communicated with the first passage and the second passage, whereby a mixed flow from the first passage and the second passage is expanded before reaching the inlet (as shown in marked-up figure 4 above).
Regarding dependent Claim 4, Holley discloses wherein the first passage is communicated with a source of the oxidant (the source delivering oxidizer 510), and wherein the second passage is communicated with a source of the fuel (source delivering fuel 508) and a source of the oxidant (source delivering oxidizer 506).

In regards to Independent Claim 5, and with particular reference to Figures 1 and 5A, with Figure 5A  shown immediately above, Holley discloses a combustor 200 for a rotating detonation engine (par. 42 teaches it is a rotating detonation engine), the combustor comprising: 
a radially outer wall 204 extending along an axis (the combustor is a 3 dimensional structure so it and its components/walls have 3 axes); 
a radially inner wall 206 extending along the axis (the combustor is a 3 dimensional structure so it and its components/walls have 3 axes), wherein the radially inner wall is positioned within the radially outer wall to define an annular detonation chamber (par. 41 teaches an annular combustor) having an inlet for fuel and oxidant and an outlet; 
a first passage (512 in figure 5A) for feeding at least one of the fuel and the oxidant 510 along a first passage axis (axis parallel to y axis of the combustor walls) to the inlet; 
a second passage (5108in figure 5A) for feeding at least one of the fuel 508 and the oxidant (oxidizer 506) along a second passage axis (axis through center of the second passage) to the inlet, wherein the first passage axis is parallel to the axis (as shown in the marked-up figure above, the first passage has an axis that is parallel to one of the axes of the combustor walls, the y axis) and wherein the second passage axis is arranged at an angle relative to the first passage axis of between 15 and 90 degrees (second passage 508 is at 90 degrees to the first passage 512 as shown in figure 5A) whereby mixing of flow from the first passage and the second passage is induced (the discharge of the 1st passage mixes with the discharge of the second passage in passage 502) and a fuel injector port (port for allowing fuel 508 to be injected into the second passage) communicated with the second passage 504 whereby the fuel is fed to the second passage, wherein there is no direct line of sight from the annular detonation chamber to the fuel injector port (as shown in the marked-up figure above).

Regarding dependent Claim 6, Holley discloses wherein the second passage defines a flow passage for oxidant 506, and wherein the fuel injector port injects fuel 508 into the second passage substantially perpendicular to the flow passage for oxidant, as shown in the marked-up figures above.
Allowable Subject Matter
Claims 3 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 7, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “further comprising a wall defined across a flow area of at least one of the first passage and the second passage and an array of holes defined in the wall to induce turbulence to oxidant flowing through the array”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741